Bartley, C. J.
It was adjudged by the late Supreme Court of this state, in the case of Collins v. Myers, 16 Ohio, 547, that a mortgage of personal property, where the mortgagor retains possession -of the property mortgaged, with the power of *sale, is void as against subsequent purchasers and execution creditors. The *198doctrine of that case was fully affirmed by this court in the case of Freeman v. Rawson, 5 Ohio St. 1. These cases are decisive of the case before us. And the stipulations, that Harman should at all times hold absolute and exclusive possession against all persons other than said Sanderson, the mortgagor, and release all claims to the mortgaged property as soon as his debt should be fully paid, etc., could have no effect to take this case out of the rule of the adjudicated cases mentioned.

Judgment of the district court affirmed.

Swan, Brinkerhoee, ScotTj and Sutliee, JJ., concurred.